Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Andres et al. (Patent No. DE 10 2013 114 135 A1; hereinafter Andres; translation attached).

Regarding Claim 1, Andres teaches an assembly (assembly of Fig. 3a) for a field device (assembly of Fig. 3a is used for field device 21 and 1 in fig. 2; See [0034]-[0037]), comprising:
a coil carrier (1 in Fig. 2; See [0034]-[0037]); and
an assembly circuit (circuit in Fig. 3a is arranged on coil carrier 1 in fig. 2; See [0037]) arranged on the coil carrier, the assembly circuit (circuit of Fig. 3a) including: a secondary coil (LVCC in Fig. 3a); and
at least one electronic component (3 in Fig. 3a) electrically connected to the secondary coil via conductive lines (3 is connected to LVCC via conductive line in Fig. 3a),
wherein the field device (21 and 1 in Fig. 2) includes electronics (21 in Fig. 2; See [0034]-[0037]) and an inductive interface (23 in fig. 2) connected to the electronics (interface 23 is connected to 21 in Fig. 2; See [0034]-[0037]), and
wherein the assembly can be used in the field device (assembly of Fig. 3a is used for filed device 20 in fig. 2; See [0034]-[0037]) in such a way that the field device can be connected via its inductive interface to an inductive interface of a superordinate unit (21 and 1 can be connected to superordinate unit 22 by inductive interface 23/24 in Fig. 2; See [0034]-[0037]) in such a way that the secondary coil of the assembly together with a primary coil (secondary coil LVCC with primary coil L in Fig. 3a) of the inductive interface of the superordinate unit form a transformer (secondary coil LVCC with primary 
Regarding Claim 10, Andres teaches a field device (assembly of Fig. 3a is used for field device 21 and 1 in fig. 2; See [0034]-[0037]), comprising:
an assembly (assembly of Fig. 3a), including: a coil carrier (1 in Fig. 2; See [0034]-[0037]); and
an assembly circuit (circuit in Fig. 3a is arranged on coil carrier 1 in fig. 2; See [0037]) arranged on the coil carrier, the assembly circuit (circuit of Fig. 3a) including: a secondary coil (LVCC in Fig. 3a); and
at least one electronic component (3 in Fig. 3a) electrically connected to the secondary coil via conductive lines (3 is connected to LVCC via conductive line in Fig. 3a);
electronics connected to the assembly (interface 23 is connected to 21 in Fig. 2; See [0034]-[0037]); and
an inductive interface via which the field device can be connected to an inductive interface of a superordinate unit comprising a primary coil (21 and 1 can be connected to superordinate unit 22 by inductive interface 23/24 in Fig. 2; See [0034]-[0037]; secondary coil LVCC with primary coil L in Fig. 3a),
.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Andres in view of ROETHER et al. (Pub NO. US 2010/0313666 A1; hereinafter ROETHER).
Regarding Claim 2, Andres teaches the assembly according to claim 1. Andres further teaches coil carrier (1 in Fig. 3a) which form the secondary coil and the conductive lines (Fig. 3a has secondary coil LVCC and conductive lines to connect components; See [0035]-[0037]).

ROETHER teaches wherein the carrier is designed as an injection-molded circuit carrier having metallic conductor tracks which are applied to it and/or introduced to it (See [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Andres and ROETHER by using the coil carrier is designed as an injection-molded circuit carrier having metallic conductor tracks which are applied to it, in order to solder electronic components onto the conductor tracks (ROETHER; [0007]).
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Andres in view of Yu et al. (Pub NO. US 2010/0006327 A1; hereinafter Yu).
Regarding Claim 3, Andres teaches the assembly according to claim 1. Andres further teaches wherein the coil carrier (1 in fig. 3a; See [0034]-[0037]) is on which the at least one electronic component of the assembly circuit (See the assembly of Fig. 3a; See [0034]-[0037]), the secondary coil (LVCC in Fig. 3a), and the conductive lines are arranged (See conductive lines in Fig. 3a).

Yu teaches carrier (220 in Fig. 4A; See [0026]) is embodied as a three-dimensional plastic body (See [0026]) on which a flexible printed circuit board (200 is on 220 in Fig. 4A; See [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Andres by using carrier is embodied as a three-dimensional plastic body on which a flexible printed circuit board, as taught by Yu in order to utilize space and increase flexibility of design (Yu; [0005]-[0006]).
8.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andres in view of Manoukian et al. (Patent No. US 8484829 B2; hereinafter Manoukian).
Regarding Claim 14, Andres teaches a method for manufacturing one or more field devices (assembly of Fig. 3a is used for field device 21 and 1 in fig. 2; See [0034]-[0037]), comprising:
coil carrier (1 in Fig. 2; See [0034]-[0037]) including a secondary coil arranged on the coil carrier (secondary coil LVCC in Fig. 3a is used for coil carrier 1 in fig. 2) and conductive lines required for connecting at least one component of an assembly circuit (See conductive lines in Fig. 3a to connect components); equipping the coil carrier with the at least 
Andres is silent about prefabricating a number of assemblies corresponding to the number of field devices by manufacturing their coil carrier.
Manoukian teaches about prefabricating a number of assemblies corresponding to the number of field devices by manufacturing their coil carrier (See abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Andres by using prefabricating a number of assemblies corresponding to the number of field devices by manufacturing their coil carrier, as taught by Manoukian in order to achieve reduction of manufacturing cost and high volume component (Manoukian; Col. 1, Lines 50-55).


Allowable Subject Matter
9.	Claims 4-9, 11-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Regarding Claim 4, none of the prior art fairly teaches or suggests the assembly according to claim 1,
wherein the coil carrier includes an essentially cylindrical carrier region carrying the secondary coil, where the cylindrical carrier region has a shape adapted to a shape of an interface housing of the field device used to receive the secondary coil,
wherein the coil carrier includes at least one extension adjoining the cylindrical carrier region thereof, and including the at least one electronic component or including a mounting surface including with the at least one electronic component,
wherein the secondary coil is arranged on a partial region of the cylindrical carrier region which has a smaller outer diameter than the regions of the cylindrical carrier region adjacent to the partial region on both sides, and/or
wherein the assembly includes contact pins that are connected to the assembly circuit via lines arranged at least in sections on or in the coil carrier and that are encapsulated with plastic or are extrusion-coated with plastic, via which the assembly circuit can be connected to the electronics of the field device.
Claims 5-9 depend on claim 4, therefore claims 5-9 also have allowable subject matter.
11.	Regarding Claim 11, none of the prior art fairly teaches or suggests the field device according to claim 10,
wherein the electronics include a printed circuit board which is arranged in an electronics housing and is equipped with electronic components on one side or on both sides of the printed circuit board,
wherein an interior of the electronics housing is directly adjacent to an interior of the interface housing, and
wherein the assembly includes contact pins, the conductive ends of the contact pins are connected to terminal contacts provided on the printed circuit board and/or are soldered onto the terminal contacts by soldering joints also serving to mechanically fasten the printed circuit board, at least one extension which extends into the electronics housing and is equipped with at least one component of the assembly circuit and has a shape adapted to a shape of the electronics housing, and/or a plug-in device into which the printed circuit board is inserted.
Claims 12-13 depend on claim 11, therefore claims 12-13 also have allowable subject matter.
12.	Regarding Claim 15, none of the prior art fairly teaches or suggests the method according to claim 14, further comprising:

Claim 16 depends on claim 15, therefore claim 16 also have allowable subject matter.


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Nakao et al. (Pub No. US 2019/0312525 A1) discloses Non-Contact Feeding Device.
	b. Corum et al. (Pub NO. US 2018/0259593 A1) discloses Support Structure for a Guided surface Waveguide Probe.
	c. Scholz et al. (Pub No. Us 2014/0361634 A1) discloses Inductive Energy Supply Unit.
Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858